Citation Nr: 1423760	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  13-23 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable disability rating for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to October 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In a May 2010 rating decision, the RO denied reopening the Veteran's claim of entitlement to service connection for a right shoulder disorder.  In a November 2010 rating decision, the RO granted service connection for hypertension and assigned an initial noncompensable rating, effective September 30, 2009.

In March 2014, the Veteran presented testimony during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veteran submitted additional evidence to the Board, accompanied by a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304 (2013).  The Board accepts this evidence for inclusion in the record.  Although the Veteran also requested that the record be held open for an additional 30 days to allow him to submit additional medical evidence, no additional evidence was received.  See 38 C.F.R. § 20.709 (2013).  

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The reopened issue of entitlement to service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  For the period prior to February 7, 2012, although the Veteran was on continuous blood pressure medication, he did not have a history of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more. 

2.  Beginning February 7, 2012, the Veteran has demonstrated diastolic blood pressure of predominantly 100 or more, and systolic pressure of predominantly 160 or more.  

3.  An unappealed July 2002 rating decision denied service connection for a right shoulder disorder on the basis that the evidence failed to show that the Veteran had a current right shoulder disorder, had incurred a right shoulder disorder during service, or had incurred arthritis of the right shoulder to a compensable degree within one year of active duty service.

4.  Evidence received since the July 2002 rating decision is neither cumulative, nor redundant, and when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  For the period prior to February 7, 2012, the criteria for a compensable disability rating for hypertension were not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.27, 4.104, Diagnostic Code 7101 (2013).

2.  For the period beginning February 7, 2012, the criteria for a 10 percent disability rating, and no more, for hypertension were met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.27, 4.104, Diagnostic Code 7101 (2013).

3.  The July 2002 rating decision that denied service connection for a right shoulder disorder is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. 
§ 20.1100 (2013).

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right shoulder disorder has been received; accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).   

With regard to the claim of entitlement to a compensable initial rating for hypertension, VA satisfied the notification requirements of the VCAA by means of a letter dated November 2010.  VA's duty to assist has also been satisfied.  The claims file contains the Veteran's pertinent service and post-service treatment records for treatment received during the course of the appeal, as well as VA/QTC examination reports dated September 2010 and June 2013.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been associated with the claims folder.  

A review of the examination reports shows that the clinicians reviewed the complete claims folder, elicited from the Veteran his history of hypertension symptomatology and its effect on his daily functioning, reviewed diagnostic test results and provided the clinical results of the evaluations.  Accordingly, the Board finds that the examination reports are adequate upon which to base a decision in this case.

Further, as noted above, the appellant was afforded a Board hearing in March 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the RO personnel or a VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing generally was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion by the Veteran or his service organization representative that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements focus on such evidence and elements.  As such, the Board finds that VA complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2012).

The Board is reopening and remanding the claim of entitlement to service connection for a right shoulder disorder on the basis that new and material evidence has been received.  Accordingly, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior July 2002 denial of the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A determination as to whether additional required notice and development has been accomplished would be premature at this time, as the Veteran's service connection claim is being remanded for further adjudicative action.
 
Increased Rating

The Veteran was originally granted service connection for hypertension in a November 2010 rating decision, effective September 30, 2009.  Thereafter, he submitted a timely notice of disagreement with the noncompensable disability rating.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes (DCs) identify the various disabilities. See 38 C.F.R. Part 4 (2013).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  The evaluation of the same disability under various diagnoses, known as pyramiding, is prohibited.  38 C.F.R. § 4.14 (2013).

The Veteran's hypertension is currently evaluated as noncompensable under 38 C.F.R. § 4.104, DC 7101.  In every instance in which the Ratings Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013). 

Under DC 7101, a 10 percent disability rating requires diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or that an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent disability rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent disability rating requires diastolic pressure predominantly 120 or more.  A 60 percent disability rating requires diastolic pressure predominantly 130 or more. 

A review of the Veteran's treatment records shows that, prior to February 7, 2012, he did not have a history of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, despite the fact that he was on continuous blood pressure medication.  However, on February 7, 2012, the Veteran was seen at the Puget Sound HCS with reports of high blood pressure in the 220 range and over 100 at home.  Blood pressure readings taken at that time were 197/112, 201/117, 185/100 and 169/100.  Thereafter, he began to manifest a diastolic blood pressure of predominantly 100 or more, as well as a systolic blood pressure of predominantly 160 or more.  For example, in May 2013, he showed a blood pressure reading of 173/109.  Thus, the Board finds that, for the period beginning February 7, 2012, the criteria for a 10 percent rating for hypertension, and no more, were met.  However, review of the outpatient treatment records, as well as his VA/QTC examination reports, reveals no findings of diastolic pressure of predominantly 110 or more, or systolic pressure that is predominantly 200 or more.  Therefore, entitlement to a rating in excess of 10 percent is not warranted.

This claim need not be referred for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 114 (2008).  There is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected hypertension is inadequate, as there are no manifestations of the disease outside the scope of the rating criteria.  Accordingly, the Board finds that a comparison of the Veteran's hypertension with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are 'related factors' such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19.  

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder

The record reflects that the last final decision regarding the claim of service connection for a right shoulder disability was in July 2002.  In that decision, it was determined that the Veteran did not then have a right shoulder disability, had not incurred a chronic right shoulder disorder during service, and did not manifest arthritis of the right shoulder to a compensable degree within one year of separation from service.  

Upon review, the Board finds that the evidence added to the record since July 2002 relate to unestablished facts necessary to substantiate the Veteran's claim.  Accordingly, the Board finds that new and material evidence has been submitted and the claim is reopened.  


ORDER

For the period prior to February 7, 2012, a compensable disability rating for hypertension is denied.

For the period beginning February 7, 2012, a 10 percent rating for hypertension is granted, subject to the law and regulations governing the payment of VA compensation benefits.

The claim of entitlement to service connection for a right shoulder disorder is considered reopened.  To this extent, and to this extent only, the appeal is granted.  


REMAND

The case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the Veteran's original dental health questionnaire, signed and dated February 16, 1989, and associate with the claims folder or Virtual VA file.  Any negative response must be noted.

2.  Schedule the Veteran for an appropriate VA examination in order to determine whether he currently (or at any time during the pendency of this claim) has a right shoulder disorder that is related to active duty service.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should specifically note that the claims folder has been reviewed.  The examiner should be asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that any right shoulder disorder had an onset in service, or is otherwise related to service.  The clinician should be sure to note that he/she has taken the Veteran's lay statements into account and be sure to specifically comment on such in the examination report.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and an explanation provided.

3.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to, and in compliance with, the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


